Name: 1999/552/EC: Commission Decision of 5 August 1999 providing for the release of the minimum stocks held by the sugar undertaking established in Greece in order to ensure supplies to its regions during the period 1 August to 30 September 1999 (notified under document number C(1999) 2585) (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: management;  Europe;  beverages and sugar;  trade;  agri-foodstuffs
 Date Published: 1999-08-07

 Avis juridique important|31999D05521999/552/EC: Commission Decision of 5 August 1999 providing for the release of the minimum stocks held by the sugar undertaking established in Greece in order to ensure supplies to its regions during the period 1 August to 30 September 1999 (notified under document number C(1999) 2585) (Only the Greek text is authentic) Official Journal L 209 , 07/08/1999 P. 0050 - 0050COMMISSION DECISIONof 5 August 1999providing for the release of the minimum stocks held by the sugar undertaking established in Greece in order to ensure supplies to its regions during the period 1 August to 30 September 1999(notified under document number C(1999) 2585)(Only the Greek text is authentic)(1999/552/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organisation of the markets in the sugar sector(1), as last amended by Regulation (EC) No 1148/98(2), and in particular Article 12(3) thereof,(1) Whereas, in order to ensure normal supplies to the Community as a whole or to one of its areas, there is a standing obligation in the European territorites of the Community for minimum stocks to be maintained by each sugar-producing undertaking or sugar refinery;(2) Whereas Article 1 of Council Regulation (EEC) No 1789/81 of 30 June 1981 laying down general rules concerning the system of minimum stocks in the sugar sector(3), as last amended by Regulation (EC) No 725/97(4), fixes the level of minimum stocks to be held, as the case may be, at 5 % of actual production within the A quota or 5 % of the quantity of sugar refined during the 12 months preceding the month in question;(3) Whereas, under Article 12(1) of Regulation (EEC) No 1785/81, this percentage may be reduced; whereas Article 4 of Regulation (EEC) No 1789/81 lays down that, where the supplies of sugar required by the Community can no longer be ensured under normal conditions provision may be made for the undertaking concerned to be released, in whole or in part, from the obligation to stock the sugar in question; whereas this percentage has already been brought down to 3 % by Commission Regulation (EC) No 1436/96(5);(4) Whereas the sugarbeet production regions of Greece have been affected by adverse weather conditions which have delayed the harvest in the new 1999/2000 marketing year; whereas a temporary deficit therefore exists in those regions for supplies during the carryover period of August and September 1999;(5) Whereas in order to ensure supplies under normal conditions and in view of the urgency, the minimum stocks maintained by the sugar undertaking established in Greece should be released by reducing to zero the percentage applicable to that undertaking for the period pending the new production for the 1999/2000 marketing year;(6) Whereas the Management Committee for Sugar has not delivered an opinion within the limit set by its Chairman,HAS ADOPTED THIS DECISION:Article 11. By derogation from Article 1(2) of Regulation (EC) No 1436/96, for the period 1 August to 30 September 1999 the percentages referred to in Article 1 of that Regulation are hereby reduced to 0 % for the sugar undertaking established in Greece.2. From 1 October 1999, the percentages referred to in points (a) and (b) of Article 1 of Regulation (EEC) No 1789/81 are hereby reduced to 3 % for the sugar undertaking established in Greece.Article 2This Decision is addressed to the Hellenic Republic.Done at Brussels, 5 August 1999.For the CommissionMonika WULF-MATHIESMember of the Commission(1) OJ L 177, 1.7.1981, p. 4.(2) OJ L 159, 3.6.1998, p. 38.(3) OJ L 177, 1.7.1981, p. 39.(4) OJ L 108, 25.4.1997, p. 13.(5) OJ L 184, 24.7.1996, p. 27.